762 N.W.2d 925 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Darrell WILDER, Defendant-Appellee.
Docket No. 137562. COA No. 278737.
Supreme Court of Michigan.
April 3, 2009.

Order
On order of the Court, the application for leave to appeal the October 21, 2008 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue whether third-degree home invasion, MCL 750.110a(4), is a necessarily lesser included offense of first-degree home invasion, MCL 750.110a(2).
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.